FILED

AO 94 (Rev. 06/09) Commitment to Another District

 

 

 

SP TS ZU
UNITED STATES DISTRICT COURT _ ,...s,:1»
for the NORTHERN Se Br SO,
United States of America )
v. )
) Case No. CK ~ \S- 715 18 ~ MAG
. )
Josie Ww Herena ) Charging District’s
Defendant ) Case No. ohs IG “Cr = -Oj)8b - M ce

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Enstem, District of CA ,

(if applicable) Sacramento division. The defendant may need an interpreter for this language:

 

 

The defendant: 0 will retain an attorney.

C1 is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

 

sb fe
Date: =

 

|
\ Judge's signature

US Wigaisherbe, Oudge

Printed name and title
